Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment/remarks filed 07/05/2022 is acknowledged.
	The Double Patenting rejection of claims 1, 3, 5-24 is withdrawn per Terminal Disclaimer filed 07/05/2022. 
	Claims 1, 3, 5-24 are being considered on the merits.

	Examiner’s Statement of Reasons for Allowance
The closest prior art is Laury, A. M. et al. (J. Food Protection, 72: 2208-2211 (Oct. 2009)). Laury et al. investigates the effect of lactic- acid and citric acid-based antimicrobial solutions for reducing E. coli and Salmonella on beef tips and whole chicken carcasses.  Laury et al. is silent to the effect of acid blends compared to the effect of lactic acid (single acid) in reducing pathogens. Laury et al. is also silent to the ratio of lactic acid to citric acid in the acid blends under investigation. 
The secondary ref. Gutzmann et al. (US 6,183,807) teaches of treating meat with an electrostatically charged spray of a sanitizing solution. However, Gutzmann et al. is silent to the antimicrobial solution comprising a mixture of lactic acid and citric acid with the ratios as presently claimed. 
The presently claimed invention is directed to a method of reducing pathogenic bacteria on meat using an antimicrobial solution consisting of an acid blend of lactic acid and citric acid.  The weight ratio of lactic acid to citric acid is 60:20 to 45:35. The pH of the antimicrobial solution is less than 3.2. The antimicrobial solution is electrostatically charged. The meat to be treated and the antimicrobial solution have opposite electrical charges. 
 	Method claims 1, 3, 5-24 are novel and nonobvious. Method claims 1, 3, 5-24 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed 04/12/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791